Citation Nr: 0027092	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-03 360 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
spondylitis and spondylolisthesis of the lumbar spine with 
radiculopathy.  

2.  Entitlement to a compensable evaluation for herpes and 
genital warts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1989 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision denied entitlement to service connection for a 
lump on the left eye and granted service connection for 
herpes and genital warts, assigning a noncompensable 
evaluation and service connection for a lumbar spine 
disability, assigning a 10 percent evaluation.  The veteran 
perfected an appeal with respect to the rating assignments 
and the denial of service connection.  The grants of service 
connection and the assigned ratings were effective the day 
following the veteran's separation from service, May 20, 
1997.

During his February 1999 personal hearing, the veteran 
withdrew his appeal on the issue of entitlement to service 
connection for a lump on the left eye.  The Board finds, 
therefore, that it is without jurisdiction to render a 
decision on this issue.  See Hamilton v. Brown, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if withdrawn); 38 C.F.R. § 20.204 (1999) (a claimant may 
withdraw his substantive appeal at any time before the Board 
promulgates a decision). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's lumbar spine disability has been shown to 
be productive of slight limitation of motion, and complaints 
of occasional discomfort; without more than mild lumbosacral 
strain; more than slight limitation of motion of the 
lumbosacral spine; or mild intervertebral disc disease since 
the effective date of the grant of service connection.

3.  Functional loss causing additional limitation of motion 
of the back and warranting a higher evaluation has not been 
demonstrated at any time since the effective date of the 
grant of service connection.

4.  Since the effective date of the grant of service 
connection, the veteran's genital herpes has been productive 
of approximately one outbreak per month of small lesions on 
the penile shaft.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for spondylitis and spondylolisthesis of the lumbar spine 
with radiculopathy have not been met since the effective date 
of the grant of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (1999).

2.  The criteria for a compensable evaluation for herpes and 
genital warts have not been met since the effective date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.119, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veteran's service medical records reveal that 
in 1996 it was noted that the veteran had a six year history 
of low back pain with sciatica.  A magnetic resonance imaging 
scan of the lumbar spine showed central posterior bulging of 
the annulus causing an extrinsic compression of the thecal 
sac, L3-4, L4-5.  The assessment was degenerative joint 
disease, lumbar spine.  The records also reflect that in 1997 
the veteran was diagnosed with genital warts.  

The veteran was accorded a VA general medical examination in 
June 1997.  At that time he complained of back pain since 
1990 and recurrent genital herpes approximately once a month.  
On examination, straight leg raising was negative.  The 
veteran was able to squat without difficulty.

Flexion of the back was to 90 degrees with no evidence of 
pain, extension was to 30 degrees with 2+ pain, and right and 
left rotation was to 60 degrees without evidence of pain.  
The examiner commented that the veteran would develop 
fatigability and weakness in his back if he had a job 
requiring bending, stooping, twisting, or standing all day 
long.  The diagnoses were chronic low back pain with 
radiculopathy but no sensory changes on examination and 
recurrent genital herpes, in remission.  X-rays revealed disc 
space narrowing, sacroiliitis, spondylitis, and 
spondylolisthesis.  

VA outpatient treatment records dated from August to December 
1997 show that in August 1997, the veteran was referred for 
an HLA-B27 test.  The impression was possible ankylosing 
spondylitis.  The veteran was seen in November 1997, when he 
complained of back pain.  His motor strength was 5/5 in the 
upper and lower extremities.  He had numbness to light touch 
in the left lower extremity in the L5-S1 nerve root 
distribution.  It was reported that the HLA-B27 test in 
August 1997, had been positive.  The diagnosis was ankylosing 
spondylitis.  

VA outpatient treatment records dated from January 1998 to 
February 1999 show that the veteran was seen for recurrent 
genital herpes outbreaks.  

Private medical records dated in March 1998 show that the 
veteran was evaluated for arthritis.  At that time, he 
complained of low back pain with deep breathing.  On 
examination of the lumbar spine, there was slight limitation 
of motion with excellent chest expansion.  It was noted that 
the veteran could touch the floor with his fingers on forward 
bending.  Also noted was a small rash in the groin area that 
was clearing.   

The veteran was accorded a personal hearing before a hearing 
officer at the RO in February 1999.  At that time, he 
testified that he continued to have problems with his lumbar 
spine disability on a daily basis.  He reported that he 
experienced numbness and moderate sensations of pain 
throughout the day.  He reported standing, bending, and 
stooping increased his symptomatology.  He reported that he 
experienced flare-ups approximately once a month.  He 
reported that he experienced recurring flare-ups of genital 
warts that last from five to six days in the groin area.  He 
reported that that during outbreaks he experienced itching 
and pain.  He reported that he took Acyclovir twice daily.  

The veteran was accorded a VA examination in June 1999.  At 
that time, he reported an increase in severity and frequency 
of nonlocalizing back pain as well as occasional radiating 
pain into the lower left leg.  He also reported that he 
experienced lesion outbreaks approximately once a month.  

On examination of the lumbar spine, straight leg raising was 
to 90 degrees without any discomfort.  Range of motion was as 
follows: forward flexion was to 95 degrees, extension was to 
35 degrees with some discomfort, lateral rotation was to 35 
degrees, and lateral flexion was to 40 degrees.  The right 
and left patellar reflexes were 2+ and symmetrical.

There was no evidence of fatigability, weakened movement, 
incoordination, functional loss of range of motion or 
additional pain subsequent to repeated range of motion 
exercises.  The diagnosis was mild chronic strain with 
discomfort.  X-rays revealed sacroiliitis. 

On genitourinary examination, a small herpetic lesion was 
noted on the abdominal wall.  The diagnosis was genital 
herpes by history and examination.  


Pertinent Law and Regulations

Initially, the Board finds that the veteran's claims are well 
grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  When a veteran is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Shipwash v. Brown, 8 Vet. App.218, 224 
(1995).  Thus, his claims for higher original ratings for his 
lumbar spine disability and genital herpes disability are 
well grounded.

Once the veteran submits a well-grounded claim, VA has a duty 
to assist with the development of that claim. 38 U.S.C.A. § 
5107(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA 
has complied with its duty to assist by obtaining all 
reported treatment records and affording the veteran 
appropriate examinations.  

Disability rating are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule) 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities. 
In determining the disability evaluation to be assigned, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Lumbar spine disability 

The veteran's lumbar spine disability has been rated by the 
RO under 38 C.F.R. § 4.71a, Diagnostic Code 5293. 
intervertebral disc syndrome.  Under the code, a 10 percent 
rating is assigned for disc syndrome, which is mild in 
degree.  A 20 percent rating is for assignment when the disc 
syndrome is moderate, with recurring attacks.  The next 
higher rating of 40 percent is provided when the disc 
syndrome is severe, with recurring attacks, with intermittent 
relief.  The maximum rating of 60 percent is assigned when 
the disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The disability may also be rated under Diagnostic Code 5292, 
which provides a 10 percent evaluation when there is 
limitation of motion of the lumbar spine that is slight.  A 
20 percent evaluation is provided when motion restriction of 
the spine is moderate.  The maximum rating of 40 percent is 
assigned when the motion restriction of the lumbar spine is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The disability may also be rated under Diagnostic Code 5295, 
which provides a 10 percent evaluation when there is 
characteristic pain on motion.  A 20 percent evaluation is 
assigned if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The maximum rating of 40 percent is 
assigned for severe lumbosacral strain characterized by 
listing of the whole spine to one side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.

The Board has reviewed the evidence of record and finds that 
an increased rating for the veteran's low back disorder is 
not warranted for any time frame since the effective date of 
the grant of service connection.  

An evaluation of 20 percent under Diagnostic Code 5293 would 
require that the veteran have moderate intervertebral disc 
syndrome with recurring attacks, at some point since service 
connection was established.  In this regard, examination 
reports show that straight leg raising is negative, motor 
strength and reflexes are intact, and symmetric.  Moreover, 
there was no evidence of loss of sensation.  Numbness was 
reported on the November 1997 outpatient evaluation, but 
other neurologic findings appear to have been within normal 
limits.  Medical professionals have described the veteran's 
disability as no more than mild.  Accordingly, the Board is 
unable to conclude that the veteran has had more than mild 
intervertebral disc disease during any period since effective 
date of the grant of service connection.

In accordance with Diagnostic Code 5292, a 20 percent rating 
applies if the disorder is manifested by motion restriction, 
which is moderate in degree.  The record shows that the 
veteran's ranges of motion have been described as slight with 
characteristic pain on motion.  The record reflects that the 
veteran was able to move the spine in all directions, with a 
notation that forward flexion was not painful.

An evaluation in excess of 10 percent under Diagnostic Code 
5295 would require a showing of at least muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  At the time of the most 
recent VA examination there was no postural abnormality 
indicated and there was no fixed deformity noted.  Further, 
there was no muscle spasm detected.  In fact, the record 
shows the veteran has never had spasm.  Abnormal mobility has 
not been reported in any of the medical records since 
service.  Accordingly, the veteran would not be entitled to 
an evaluation of 20 percent or more under Diagnostic Code 
5295 for any period since service connection was established.

The veteran could have received an increased evaluation under 
any of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App.202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  However, as noted above, while at the time of the 1999 
examination the veteran complained of low back pain, testing 
of forward flexion at that time was described as not painful.  
Further, the medical evidence of record does not show atrophy 
or other evidence of disuse, fatigability, incoordination, or 
weakened movement.  The examiner found that the veteran did 
not have additional functional loss of motion.  There is no 
other clinical evidence of such loss during the period since 
the effective date of the grant of service connection.  The 
Board is unable to conclude on the basis of this record that 
there is any additional loss of motion due to functional 
impairment.  In sum, the Board finds that the veteran is not 
entitled to a disability rating in excess of 10 percent for 
his lumbar spine disability.

Herpes and genital warts

Service connection for genital herpes was established by a 
December 1997 rating decision with the assignment of a 
noncompensable evaluation.  The veteran contends a higher 
evaluation should be assigned due to severe outbreaks.

As noted above, the veteran was diagnosed with genital warts 
during active service.  Following separation from service the 
veteran's disability was reported to be in remission.  In 
1998, the veteran was treated for genital herpes, recurrent 
outbreaks and in 1999 a small herpetic lesion was noted.  

The Rating Schedule, does not specifically address herpes 
genitalis.  In order to evaluate the veteran's disability, 
the Board must select an analogous Diagnostic Code.  38 
C.F.R. § 4.20 (1999).  Thirty-eight C.F.R. § 4.20 provides 
that when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  The veteran's service-connected genital herpes is 
evaluated as analogous to skin diseases, specifically eczema.  
38 C.F.R. § 4.118; see also Bowers v. Derwinski, 2 Vet. App. 
675 (1992).

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7806, a noncompensable evaluation is warranted under this 
code if there is slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  The veteran's herpes, while clearly 
problematic and recurrent, is not productive of symptoms that 
warrant a compensable evaluation.  There is no evidence of 
itching or exudation.  Further, there is no exfoliation.  
Finally, the area affected by the herpes is neither exposed 
nor extensive.  The area has only been described as a small 
area at the base of the veteran's penis.  As such, a 
compensable evaluation is not warranted in this matter since 
the grant of service connection.  

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (1999), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

VA need not consider entitlement to an extraschedular 
evaluation where such entitlement is not raised by the 
veteran or the record.  Shipwash.  In this case the RO 
considered the question of referral of the veteran's claims 
for assignment of an extraschedular evaluation in the 
statement of the case issued in December 1998.  

The record in this case does not raise the question of 
entitlement to an extraschedular evaluation since the veteran 
has not required any periods of hospitalization for his 
disabilities, and he has been maintaining successful 
employment as a mechanic in a bicycle shop without any 
reports of absences attributable to the service connected 
disabilities.  On the recent examination he reported missing 
10 to 15 days per year for a variety of unspecified reasons.  
For his part the veteran has not raised the question of 
entitlement to an extraschedular rating.



ORDER

A rating in excess of 10 percent for spondylitis and 
spondylolisthesis of the lumbar spine with radiculopathy is 
denied.  

A compensable evaluation for herpes and genital warts is 
denied.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


 

